 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RUSSELL KENT HIGGINS and TAMMY                           Case No.: 2:19-cv-01145-APG-BNW
   HIGGINS,
 4                                                         Order Deeming Order to Show Cause
        Plaintiffs                                                     Satisfied
 5
   v.
 6
   GUSTAVO WILSON and HAZEL
 7 TRUCKING, LLC,

 8          Defendants

 9         In light of the amended petition for removal (ECF No. 11) and the response to the order

10 to show cause (ECF No. 12),

11         IT IS ORDERED that the order to show cause (ECF No. 8) is deemed satisfied, and I will

12 not remand to the state court for lack of subject matter jurisdiction at this time.

13         DATED this 2nd day of August, 2019.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
